 



PARTIAL NOTE CONVERSION AGREEMENT

 

THIS PARTIAL NOTE CONVERSION AGREEMENT (the “Agreement”) is made effective as of
May 13, 2013 by and between BROWNIE’S MARINE GROUP, INC., a Nevada corporation
(the “Company”), TREBOR INDUSTRIES, INC., a wholly owned subsidiary of the
Company (“Trebor”) (the Company and Trebor sometimes collectively referred to
under this Agreement as, the “Company”) and ROBERT CARMICHAEL, an individual
(the “Lender”).

 

A.           Lender is an officer and director of the Company and has advanced
the Company $350,000 pursuant to that certain promissory note issued by Trebor
to Carmichael dated August 11, 2008 (the “Note”) which evidences indebtedness of
the Company owed to the Lender.

 

B.           As of the effective date of this Agreement the Company is
delinquent on its monthly payment obligations under the Note and the principal
amount of approximately $141,000 remains payable under the Note and the Note is
due in its entirety on July 1, 2013.

 

C.           The Parties believe it to be in the best interests of the Company
to reduce the principal amount due under the Note, thereby reducing the current
liabilities of the Company and bringing the Company current under its
obligations under the Note.

 

D.           As the Company does not currently have available working capital to
satisfy past due amounts under the Note, the Lender and the Company have agreed
that Lender shall convert a portion of the Note into shares of common stock of
the Company at a conversion price of $0.0001 per share which equals the closing
price of the Company’s common stock as reported on the OTCBB on the effective
date of this Agreement, on the terms and conditions set forth in this Agreement

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and the Lender hereby agree as follows:

 

1.          Issuance of Common Stock and Partial Satisfaction of the Note.

 

1.1           Partial Satisfaction of the Note. Lender and the Company agree
that as of the date hereof (i) the aggregate of the outstanding principal amount
of the Note and the accrued and unpaid interest is $141,000 and (ii) following
the conversion the Note and payment of other consideration provided under this
Agreement, the principal and interest due under the Note shall be reduced to
$91,000, such remaining amounts due and payable under the terms and conditions
of the Note.

 

1.2           Issuance and Delivery of Common Stock and Cancellation of Note.
Upon the terms and subject to the conditions set forth herein, at the Closing
(defined below), (i) the Company shall issue and deliver to the Lender a
certificate evidencing 500,000,000 shares of restricted Common Stock of the
Company (the “Shares”) and (ii) the Company and the Lender hereby agree that as
except as otherwise provided under this Agreement, the Note shall remain in full
force and effect.

 

1.3           Closing. The issuance of the Shares and partial satisfaction of
the Note shall take place upon the execution of this Agreement by the Company
and the Lender at such place as the Company and the Lender mutually agree,
orally or in writing (which time and place are designated as the “Closing”).

 

2.          Representations and Warranties of the Company. The Company hereby
represents and warrants to the Lender that as of the date of this Agreement:

 



 

 

 

2.1           Authorization. All corporate action on the part of each of the
Company and Trebor, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement and the Shares, the
performance of all obligations of the Company hereunder and thereunder and the
authorization, issuance and delivery of the Shares has been taken, and this
Agreement has been duly executed and delivered by the Company and constitutes a
valid and legally binding obligation of the Company, enforceable in accordance
with its terms.

 

2.2           Valid Issuance of Common Stock. The Shares that are being issued
to the Lender pursuant to this Agreement are duly and validly authorized and,
when issued, sold and delivered in accordance with the terms hereof for the
consideration duly expressed herein, will be duly and validly issued, fully paid
and nonassessable.

 

2.3           No Conflict or Violation. Neither the execution, delivery or
performance by the Company of this Agreement or the consummation of the
transactions contemplated hereby or thereby by the Company, nor compliance by
the Company with any of the provisions hereof or thereof, will: (a) violate or
conflict with any provision of the Company's Certificate of Incorporation or
By-Laws, (b) violate, conflict with, or result in a breach of any provision of,
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration under, or result in the creation of any encumbrance upon any of the
Company's assets under, any of the terms, conditions or provisions of any
contract, indebtedness, note, bond, indenture, security or pledge agreement,
commitment, license, lease, franchise, permit, agreement, or other instrument or
obligation (i) to which the Company is a party or (ii) by which the Company's
assets are bound, (c) violate any law, statute, rule, regulation, ordinance,
code, order, judgment, ruling, writ, injunction, decree, permit or award, or (d)
impose any encumbrance, restriction or charge on the Company's assets or
business.

 

3.          Representations and Warranties of Lender. The Lender hereby
represents and warrants to the Company that:

 

3.1           Restricted Securities. The Lender understands that the Shares may
not be sold, transferred, or otherwise disposed of without registration under
the Securities Act or an exemption therefore.

 

3.2           Legend. To the extent applicable, each certificate evidencing any
of the Securities shall be endorsed with a legend substantially in the form set
forth below:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SUCH ACT, OR UNLESS THE COMPANY
HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, SATISFACTORY TO THE
COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

4.          Further Assurances. Upon the terms and subject to the conditions
contained herein, the parties agree, both before and after the Closing, (a) to
use all reasonable efforts to take, or cause to be taken, all actions and to do,
or cause to be done, all things necessary, proper or advisable to consummate and
make effective the transactions contemplated by this Agreement, (b) to execute
any documents, instruments or conveyances of any kind which may be reasonably
necessary or advisable to carry out any of the transactions contemplated
hereunder, and (c) to cooperate with each other in connection with the
foregoing.

  

2

 



 

5.          Miscellaneous.

 

5.1           Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made if and when delivered personally or by overnight courier to the parties
at the following addresses or sent by electronic transmission, with confirmation
received, to the telecopy numbers specified below (or at such other address or
telecopy number for a party as shall be specified by like notice):

 

  (a) If to the Lender: Robert Carmichael       940 NW 1st Street       Fort
Lauderdale, Florida 33311           (b) To the Company/Trebor: Brownie’s Marine
Group, Inc.       940 NW 1st Street       Fort Lauderdale, Florida 33311

 

5.2           Successors and Assigns. This Agreement shall be binding upon, and
inure to the benefit of, the respective successors, assigns, heirs, executors
and administrators of the parties hereto and their respective successors and
assigns, and no other person shall have any right, benefit or obligation under
this Agreement as a third party beneficiary or otherwise.

 

5.3           Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Florida, without regard to any applicable
conflict of laws.

 

5.4           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

5.5           Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

5.6           Amendments and Waivers. Any term of this Agreement may be amended
or waived, only with the written consent of the Company and the Lender.

 

5.7           Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

5.8           Arbitration. The parties agree that any dispute, controversy or
claim arising out of this Agreement or the performance, breach or termination
thereof shall be settled by final and binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The place
of arbitration shall be a mutually agreed location in the State of Florida.

 

5.9           Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof, and any and
all other written or oral agreements existing between the parties hereto are
expressly canceled.

 



3

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

  

  BROWNIE’S MARINE GROUP, INC.       By:   /s/Robert Carmichael   Name: Robert
Carmichael   Its: Chief Executive Officer       TREBOR INDUSTRIES, INC.      
By:   /s/Robert Carmichael   Name: Robert Carmichael   Its: Chief Executive
Officer       LENDER       /s/Robert Carmichael   ROBERT CARMICHAEL

 



4

